

114 HR 5554 IH: To require the Comptroller of the Currency to transfer administrative jurisdiction over the old Office of Thrift Supervision building to the General Services Administration.
U.S. House of Representatives
2016-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5554IN THE HOUSE OF REPRESENTATIVESJune 21, 2016Mrs. Wagner introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Comptroller of the Currency to transfer administrative jurisdiction over the old
			 Office of Thrift Supervision building to the General Services
			 Administration.
	
		1.Transfer of old Office of Thrift Supervision building from the Office of the Comptroller of the
 Currency to the General Services AdministrationNot later than 180 days after the date of enactment of this Act, the Comptroller of the Currency shall transfer administrative jurisdiction over the Federal property located at 1700 G Street, Northwest, in the District of Columbia to the Administrator of General Services.
		